Citation Nr: 1108100	
Decision Date: 03/01/11    Archive Date: 03/09/11

DOCKET NO.  09-23 316A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Baltimore, Maryland




THE ISSUES

1.  Entitlement to service connection for claimed shoulder problems.

2.  Entitlement to service connection for a claimed back condition.

3.  Entitlement to service connection for claimed bilateral hearing loss.




ATTORNEY FOR THE BOARD

Tahirih S. Samadani, Counsel




INTRODUCTION

The Veteran served on active duty from January 1983 to January 1987, with service in the National Guard from February 1987 to April 2003.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 RO rating decision.  

In June 2010, the Veteran requested a hearing before a Decision Review Officer.  The RO scheduled the hearing for September 1, 2010, but he failed to appear to the hearing and to reschedule this hearing.   

The appeal is being remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA must provide an examination when there is (A) competent evidence of a current disability that (B) may be associated with service, but (C) there is insufficient medical evidence to make a decision on the claim.  38 U.S.C.A. § 5103A(d).  

Recently, the Federal Circuit has addressed the appropriate standard to be applied in determining whether an examination is warranted under this statute.  In Waters v. Shinseki, 601 F.3d 1274 (Fed. Cir. 2010) and Colantonio v. Shinseki, 606 F.3d 1378 (Fed. Cir. 2010), the Federal Circuit held that while there must be "medically competent" evidence of a current disability, "medically competent" evidence is not required to indicate that the current disability may be associated with service.  Colantonio, 606 F.3d at 1382; Waters, 601 F.3d at 1277.  

On the other hand, a conclusory generalized lay statement suggesting a nexus between a current disability and service would not suffice to meet the standard of subsection (B), as this would, contrary to the intent of Congress, result in medical examinations being "routinely and virtually automatically" provided to all veterans claiming service connection.  Waters, 601 F.3d at 1278-1279.

Here, the Veteran asserts that he developed back, shoulder and hearing loss as the result of his 21 years of military service.  

The evidence shows that the Veteran's disabilities may have occurred during his military service.  For instance, the service treatment records show that the Veteran injured his shoulder during active service.  

In terms of his back disability, the Veteran provided a statement by fellow soldiers who witnessed a gate hit him in back causing an injury during service.  The recent private treatment records show a diagnosis of lumbar spondylosis.  

As to his hearing loss, the Veteran reports being exposed to loud noise during his military service.  The Veteran asserts that his physicians have related his current disabilities to service.  For these reasons, VA must provide the Veteran with appropriate examinations to determine the nature and likely etiology of the claimed conditions.  

The RO should also obtain copies of any outstanding treatment records referable to the claimed conditions.  

Accordingly, the case is REMANDED to the RO for the following action:

1.  The RO take all indicated action in order to obtain copies of records of treatment referable to the claimed shoulder, back and hearing conditions rendered since service.  The RO also should notify the Veteran that he may submit medical evidence in support of his claims.  

2.  The RO also should schedule the Veteran for a VA examination to determine the nature and likely etiology of his claimed back and shoulder disorders.  All necessary special studies or tests should be accomplished.

The examiner should review the claims file, including a complete copy of this REMAND, and acknowledges such in the examination report.  Following examination of the Veteran, the examiner should specifically offer an opinion as to the following:

Is it at least as likely as not (50 percent probability or more) that the Veteran has back or shoulder disability that is due to an injury or other event of his service?   (In addressing this question, please consider the Veteran's statements that his back was injured when it was hit by a swinging gate during service.)  

The examiner is advised that the Veteran is competent to report injuries and symptoms in service, regardless of the contents of the service treatment records, and that the Veteran's reports must be considered.  

The examiner should set forth the complete rationale underlying any conclusions drawn or opinions expressed, to include, as appropriate, citation to specific evidence in the record, in a legible report.  A complete rationale should be given for all opinions and should be based on examination findings, historical records, and medical principles.

4.  Then the RO should schedule the Veteran for a VA audiological examination in order to determine the nature and likely etiology of the claimed bilateral hearing loss.  The Veteran's claims file must be made available to the examiner, and the examiner must review the entire claims file in conjunction with the examination.

All tests and studies deemed necessary by the examiner should be performed, including pure tone threshold testing (in decibels) and Maryland CNC speech recognition testing.  The examiner is also requested to offer an opinion as to whether it is at least as likely as not (e.g., a 50 percent or greater probability) that any diagnosed bilateral hearing loss disability is related to noise exposure or another event of the Veteran's service 

A complete rationale should be given for all opinions and conclusions expressed in a typewritten report.

5.  To help avoid future remand, RO must ensure that the required actions have been accomplished (to the extent possible) in compliance with this REMAND.

If any action is not undertaken, or is taken in a deficient manner, corrective action should be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completion of the foregoing, and after undertaking any further development deemed necessary, the RO should readjudicate the issues on appeal, in light of all evidence of record.  If any benefit sought on appeal remains denied, the RO should furnish to the Veteran with a Supplemental Statement of the Case and afford him a reasonable opportunity for response.

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate consideration.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEPHEN L. WILKINS 
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


